OPINION.
Littleton:
This proceeding was called in due course on February 15, 1926, on the day calendar for hearing upon the merits, after due *629notice to counsel for both parties on September 14, 1925. When the proceeding was called for trial no one appeared on behalf of the petitioner and the proceeding was taken under submission upon such of the allegations of the petitions as had been admitted in the answer. ■
Section 240 of the Revenue Act of 1918 provides that two or more domestic corporations shall be deemed affiliated if one corporation owns directly or controls through closely affiliated interests or by a nominee or nominees substantially all of the stock of the other or others, or if substantially all of the stock of two or more corporations is owned or controlled by the same interests. The question whether one corporations owns directly or controls through closely affiliated interests or by nominees substantially all of the 'stock of the other, or whether the stock of two corporations is owned or controlled by the same interests is a question of fact which must be established by competent evidence. The Commissioner held that the petitioner and A. W. Faber, Inc., were affiliated within the meaning of the statute and the evidence before us consisting of certain allegations in the petition admitted by the Commissioner in his answer does not establish that the Commissioner’s determination was erroneous. The allegations in the petition which are denied by the Commissioner and unsupported by proper proof can not be accepted by the Board for the purpose of deciding whether the deficiency should be modified.

Judgment for thé 0ommdssioner.